Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination under 37 CFR 1.114

              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/22 has been entered. Claims 1-4,6-13 and 15-22 remain pending. 

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4, 9 ,13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kinnune (US 20140104836) and further in view of Panyik (US 10488021 B2, cited previously) and Bugler (WO 2016205636, cited by Applicant, cited previously)
Regarding claim 1, Kinnune teaches a  light fixture for ceiling use ([0086])  , the light fixture (at least Fig.2, 5 and 14) comprising: a housing defining a controller receptacle 12 (driver housing 12 in [0085] and in Fig.5) and a lighting receptacle (which is the space/walls that holds the LEDs 60 within it ,[0067])  that are laterally spaced from each other, the lighting receptacle defining a window (where 60 is indicated in fig.2)  and a perimeter (the border of 60 , that is sides 16 and 17 shown in Fig.3 and also seen to be separate from the controller receptable 12 in Fig.5) ; a lighting module 60 ([0067]) disposed in the lighting receptacle and entirely within the perimeter of the lighting receptacle, the lighting module comprising a plurality of light emitting diodes that are configured to project light through the window ; a controller (Driver in [0084]) at least partially disposed within the controller receptacle; and a heat sink ([0078],[0084,[0085]) disposed in the lighting receptacle and overlying the lighting module, the heat sink being entirely within the perimeter of the lighting receptacle (see the heat sinks right attached to the LED modules 61 in Fig.18 and [0079], also see heat sinks 62 in Fig.17 and [0079] that is entirely within the lighting receptacle) such that the heat sink is laterally offset from the controller and is spaced therefrom, the heat sink configured to dissipate heat away from the lighting module.
Kinnune does note teach the heat sink is formed of a first metal containing at least about 98% pure aluminum; and the housing is formed of a second metal that is predominately pure aluminum but contains less pure aluminum than the first metal and the difference in aluminum content between the first metal and the second metal causes heat generated from the lighting module to be dissipated more through the heat sink than the housing.
In col. 4 lines 9-13, (18) wherein 110 is the housing and 160 is the interface onto which the heat fins are disposed, Panyik teaches “According to alternative embodiments, the housing 110 may be formed of a high thermal conductive material including for example, aluminum” (see Drawing below).

    PNG
    media_image1.png
    783
    525
    media_image1.png
    Greyscale

Further, in col.4, lines 13-25, Panyik teaches:
 (19) The interface portion 160 is formed of a thermally conductive material higher in thermal conductivity than that of the housing 110. According to one or more exemplary embodiments, the housing 110 may be formed of a low thermal conductive material while the interface portion 160 may be formed of aluminum and may have a thermally conductivity of approximately 160 W/m-K. Higher or lower values may be possible depending on the material.  

(23) And in col.4, lines 57-59, Panyik teaches:  the heat sink 140 may be formed of the same material as that of the interface portion 160.

Therefore Panyik teaches the aluminum material, and also teaches the interface 160 and the heat sinks 140 have the same thermal conductivity, and wherein the thermal conductivity of the interface 160 (and heat sinks 140) is higher than the housing 110, and from the above teachings of Panyik; it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an alloy of aluminum with varying level of purity by routine experimentation in order to achieve heat dissipation for the heat dissipating elements and to achieve heat dissipation through the heat sinks (since the same material properties of the heat sinks having higher thermal conductivity than the housing results in the same function as claimed).  
Further Kinnune in view of Panvik do not explicitly teach the ceiling light is 
a light fixture for an indoor growing facility (green house, [0009], Fig.1 and 2). However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the ceiling lighting structure of Kinnune in view of Panvik for indoor growing facility as disclosed in Bugler (green house, [0009], Fig.1 and 2)
in order to facilitate modular replacement of the light emitting portion of the assembly without adversely disturbing the ceiling or other portions of the structure ([0009] in Bugler).


Regarding claim 9, Kinnune teaches a light fixture for ceiling use, the light fixture comprising: a housing defining a controller receptacle 12 and a lighting receptacle that are laterally spaced from each other, the lighting receptacle defining a window (downwards opening for light emission) and a perimeter (sides formed by walls 16,17 and the separating wall that is shown to be separate from the controller receptacle 12 in Fig.5) ; a lighting module (LED module 60) disposed in the lighting receptacle and entirely within the perimeter of the lighting receptacle, the lighting module comprising a plurality of light emitting diodes ([0084])  that are configured to project light through the window; a controller ([0094]) at least partially disposed within the controller receptacle; and a heat sink (62,63 or 64,[0076] and Fig.17 and 18) disposed in the lighting receptacle and overlying the lighting module, the heat sink being entirely within the perimeter of the lighting receptacle such that the heat sink is laterally offset from the controller and is spaced therefrom, the heat sink configured to dissipate heat away from the lighting module (also see rejection in claim 1 above).
Kinnune does note teach the heat sink is formed of a first metal having a first thermal conductivity; and the housing is formed of a second metal having a second thermal conductivity and the first thermal conductivity is higher than the second thermal conductivity; and the difference in thermal conductivity between the first metal and the second metal causes heat generated from the lighting module to be dissipated more through the heat sink than the housing.
In col. 4 lines 9-13, (18) wherein 110 is the housing and 160 is the interface onto which the heat fins are disposed, Panyik teaches “According to alternative embodiments, the housing 110 may be formed of a high thermal conductive material including for example, aluminum” (see Drawing below).

    PNG
    media_image1.png
    783
    525
    media_image1.png
    Greyscale

Further, in col.4, lines 13-25, Panyik teaches:
 (19) The interface portion 160 is formed of a thermally conductive material higher in thermal conductivity than that of the housing 110. According to one or more exemplary embodiments, the housing 110 may be formed of a low thermal conductive material while the interface portion 160 may be formed of aluminum and may have a thermally conductivity of approximately 160 W/m-K. Higher or lower values may be possible depending on the material.  

(23) And in col.4, lines 57-59, Panyik teaches:  the heat sink 140 may be formed of the same material as that of the interface portion 160.

Therefore Panyik teaches aluminum, and also teaches the interface 160 and the heat sinks 140 have the same thermal conductivity, and wherein the thermal conductivity of the interface 160 (and heat sinks 140) is higher than the housing 110, and from the above teachings of Panyik; it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an alloy of aluminum with varying level of purity by routine experimentation in order to achieve heat dissipation for the heat dissipating elements and to achieve heat dissipation through the heat sinks (since the same material properties of the heat sinks having higher thermal conductivity than the housing results in the same function as claimed).  
Further Kinnune in view of Panvik do not explicitly teach the ceiling light is 
a light fixture for an indoor growing facility (green house, [0009], Fig.1 and 2). However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the ceiling lighting structure of Kinnune in view of Panvik for indoor growing facility as disclosed in Bugler (green house, [0009], Fig.1 and 2)
in order to facilitate modular replacement of the light emitting portion of the assembly without adversely disturbing the ceiling or other portions of the structure ([0009] in Bugler).

Regarding claims 4 and 13, Kinnune in view of Panyik and Bugler teaches the heat sink (- -is formed via a cold forging process; and the housing is formed via a die casting process - -, the processes of cold forging and die casting are drawn to the method of making the device and are therefore not germane to the device claims).  

 Regarding claim 21, Kinnune in view of Panyik and Bugler teaches the light fixture wherein the difference in aluminum content between the first metal and the second metal causes heat generated from the controller to be dissipated more through the housing than the heat sink (see rejection in claim 1, the reason to combine art as in claim 1 applies).

Regarding claim 22, Kinnune in view of Panyik and Bugler teaches the light fixture wherein the difference in thermal conductivity between the first metal and the second metal causes heat generated from the controller to be dissipated more through the housing than the heat sink (see rejection in claim 1, the reason to combine art as in claim 1 applies).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinnune and Panyik and Bugler and further in view of Oi (US 20170053852, cited previously)
Regarding claims 2 and 11, Kinnune in view of Panyik and Bugler teaches the invention set forth in claim 1 and 9 above, but is silent regarding the first metal contains at least about 99% pure aluminum.
  Oi teaches the first heat sink metal contains at least about 99% pure aluminum ([0042]).
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the material as disclosed in Oi, in the device of Kinnune in view of Panyik and Bugler in order to optimize the heat dissipation.

Claims 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kinnune and Panyik and Bugler and further in view of Hettler (US 20140153165, cited previously)
Regarding claims 3 and 12, Kinnune in view of Panyik and Bugler teaches the invention set forth in claim 1 and 9 above, but is silent regarding the second metal contains between about 50% pure aluminum and about 95% pure aluminum.  
Hettler teaches housing for Light devices (abstract, [0060]) wherein the base body contains between about 50% pure aluminum and about 95% pure aluminum (last 2 lines of [0100], [0033]).  
 Therefore, from the teachings of Hettler, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the material concentration by routine experimentation, in the device of Kinnune in view of Panyik and Bugler in order to improve heat dissipation as well as match with glass interfaces (Abstract, [0100] in Hettler).

Regarding claim 10, Kinnune in view of Panyik and Bugler teaches parts of a lighting fixture that is made of aluminum (claim 10 of Panyik and disclosure of Panyik cited in rejection of claim 1 and claim 9), however it does not teach the first metal contains at least about 98% pure aluminum; and the second metal is predominately pure aluminum but contains less pure aluminum than the first metal.  
Further, Hettler teaches housing for Light devices (Abstract, [0060]) wherein the base body contains between about 50% pure aluminum and about 95% pure aluminum (last 2 lines of [0100], [0033]).  
From the teachings of Kinnune in view of Panyik , Bugler and Hettler, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to form the first metal contains at least about 98% pure aluminum; and the second metal is predominately pure aluminum but contains less pure aluminum than the first metal by routine experimentation, in order to improve heat dissipation as well as match with glass interfaces.
Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kinnune and of Panyik and Bugler and further in view of Liu (US 20120087125, cited previously)
Regarding claims 6 and 15, Kinnune in view of Panyik and Bugler teaches the invention set forth in claim 1 and 9 above, but is silent regarding the housing comprises a main frame and a cover member that overlies the main frame and is coupled together with the main frame.
Liu teaches a housing for Lighting devices (Fig.1) wherein the housing comprises a main frame 104 ([0015]) and a cover member (the frame at the edges of optical cap 14 and element 15, [0023]) that overlies the main frame and is coupled together with the main frame  
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use frame and cover members, as disclosed in Liu, in the device of Kinnune in view of Panyik and Bugler in order to protect the device from moisture and dust ([0023] in Liu).

Regarding claims 7 and 16, Kinnune in view of Panyik, Bugler and Liu teaches the light fixture wherein: the main frame defines a controller receptacle 102 ([0016] in Liu); the cover member comprises a lid portion 15 that overlies and covers the controller receptacle; and the controller (transformer 120) is disposed within the controller receptacle such that the lid portion overlies the controller.  

Regarding claims 8 and 17, Kinnune in view of Panyik, Bugler and Liu already teaches heat sink fins 162 (in Liu) at the bottom of the main frame (104 in Liu) however it does not teach the lid portion comprises a plurality of heat sink fins that are configured to facilitate dissipation of heat from the controller.    It would have been obvious to a person having ordinary skill in the art at the time the invention was made to form additional heat dissipation fins on the cover portion (cover 15 of Liu) in order to further improve heat dissipation.

Other art
Cited previously: US 20180249563 A1
 
                                            Response to Arguments
The arguments filed on 10/28/22 is acknowledged, however it is moot in view of new grounds of rejection for the amended claims.
 			Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner